DETAILED ACTION
The following Non-Final office action is in response to application 17/217,442 filed on 3/30/2021. Examiner notes continuation relationship to application 15/239,607 filed 8/17/2016. IDS filed 1/11/2022, 3/10/22, and 4/28/2022 have been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method and systems). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-8 are directed toward the statutory category of a process (reciting a “method”). Claims 9-20 are directed toward the statutory category of a machine (reciting a “platform” and “system”). 
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 9 and 18 are directed to an abstract idea by reciting […] establishing an observation campaign having one or more parameters for collecting real- world data; […] store the one or more parameters of the observation campaign; […] the electronic communication including collected real-world data corresponding to the observation campaign; […] analyze the received real-world data against a metric corresponding to one or more parameters of the observation campaign; […] change one or more parameters of the observation campaign […] in response to the analyzing of the real-world data (Example claim 9). The claims are considered abstract because these steps recite certain methods of organizing human activity like managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims are directed to assigning task to individuals and providing them with directions which is managing interactions between people.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as one or more network computer having one or more processors; an observation coordination module configured to execute instructions; receiving an electronic communication from one or more remote computing devices; a data store; a communication module coupled to the observation campaign module and configured to receive electronic communications from remote computing devices; an analysis module; an update module; a plurality of mobile computing devices each executing an observation application; a cloud-based observation platform) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-8, 10-17 and 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or
transmitting data over a network, e.g., using the Internet to gather
data,” Symantec, and “storing and retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps to receive parameters of real-world data, analyze the received real-world data, and changing one or more parameters (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-20 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Boccuzzi, JR. et al, US Publication No. 2014/0278850 A1, cite no. 2 on IDS filed 1/11/2022, hereinafter Boccuzzi. As per,

	

Claim 1
Boccuzzi teaches
A computer-based method, comprising: 
receiving an electronic communication from one or more remote computing devices, each electronic communication including real-world data corresponding to at least one parameter that is part of an observation campaign to collect real-world data, the parameters of the real-world campaign stored in a memory and accessible by observation applications executing on the one or more remote computing devices; (Bocuzzi [0025] “The various tasks 26 that may be requested may include, for example, mystery shopping of a particular department within a retail location; photography or videography of a seasonal product display; verification of a private label product display; store cleanliness inspections; signage checks; stock checking; price label verifications; identification of new item marketing; validation of a promotional display. Rewards 28 may include cash, store credits, gift cards, coupons, or other incentives such as event tickets, a VIP invitation, access to a special checkout lane or process, factory tours, gift items, a party, concierge service, sharable coupons, in-store recognition (named offerings or discounts), or special access to customer service;” [0071] “For example, if the participant 16 has purchased oat cereal every 14-16 days on average and it has been 12 days since their last purchase, the mobile app 18 will display an in-store reminder about oat cereal”)
analyzing the received real-world data against a metric corresponding to one or more parameters of the observation campaign;  (Bocuzzi [0071] “For example, if the participant 16 has purchased oat cereal every 14-16 days on average and it has been 12 days since their last purchase, the mobile app 18 will display an in-store reminder about oat cereal” noting the analysis of the time elapsed since a participant bought cereal and the average it has been since their last purchase indicative of an analysis of real world data against a metric)
and changing one or more parameters of the observation campaign stored in the memory in response to the received real-world data.  (Bocuzzi [0071] “For example, if the participant 16 has purchased oat cereal every 14-16 days on average and it has been 12 days since their last purchase, the mobile app 18 will display an in-store reminder about oat cereal” during the elapsed time period, the current parameter for the participant is set to do not buy. Once that time period elapses, the parameter is changed from “do not buy” to “buy” and the participant is prompted to purchase cereal. Additionally see paragraphs 68-70 for more parameters that can be changed based on an analysis.)
Claim 2
Boccuzzi teaches
further comprising updating the observation applications executing on the one or more remote computing devices in response to changing one or more parameters.  (Bocuzzi [0071] “For example, if the participant 16 has purchased oat cereal every 14-16 days on average and it has been 12 days since their last purchase, the mobile app 18 will display an in-store reminder about oat cereal”)
Claim 3
Boccuzzi teaches
further comprising establishing the parameters of the observation campaign at a server computer executing an observation campaign platform such that a campaign coordinator sets initial parameters of the observation campaign.  (Bocuzzi fig. 1; [0044] “Below the task submittal box 114 is a new step box 118. Within the new step box 118, the customer 12 can select a step/response type 120 and step parameters 122. Next to each step/response type, the new step box 118 includes a mockup of what will be displayed to a participant 16 performing the current step; e.g., for a price check, the participant will see question text, a left-right slider, a numeric dial, and a currency selection; for a yes/no question, the participant will see question text and a YES/NO switch.” Additionally, see paragraphs 45 and 46.)
Claim 4
Boccuzzi teaches
further comprising establishing the metrics of the parameters of the observation campaign at a server computer executing an observation campaign platform such that a campaign coordinator sets initial metrics of the parameters of the observation campaign.  (Bocuzzi [0009] “The invention thereby enables businesses (the customers) to obtain, measure, and optimize in-store information in real-time from the crowd sourced participants;” [0010] “Embodiments of the invention include a participant-facing mobile app that connects through a cloud or proprietary server analytics engine to a customer-facing web interface. The mobile-server-web platform connects business customers seeking in-store audits with an on-demand workforce of consumer participants;” [0044]-[0046] noting the metrics corresponding to the parameters are set according to the input by the customers of the campaign.)
Claim 5
Boccuzzi teaches
further comprising receiving real-world data until a threshold is met prior to analyzing the collected real-world data against the metric.  (Bocuzzi [0026] “The database 10 is structured to make the tasks 26 available to the participants 16, generally, for completion according to particular requirements 30 associated with each task. The task requirements 30 may include, for example, a location 30a for performing the task, a sequence of steps 30b for accomplishing the task, and/or one or more deliverables 30c;” [0053] “The analytics engine 34 then assesses 150 each discrete response 142 according to one or more heuristics 152 corresponding to the response type 120. Each heuristic 152 includes a quality point aspect which contributes input to a participant status point system 156 as further discussed below with reference to FIG. 7.” Figure 7 shows that there is a time limit (i.e. a threshold) for participants to achieve certain tasks by)
Claim 6
Boccuzzi teaches
wherein the threshold further comprises a threshold amount of collected real-world data.  (Bocuzzi [0026] “The database 10 is structured to make the tasks 26 available to the participants 16, generally, for completion according to particular requirements 30 associated with each task. The task requirements 30 may include, for example, a location 30a for performing the task, a sequence of steps 30b for accomplishing the task, and/or one or more deliverables 30c” noting the task deliverable is a threshold amount of data that must be received in order for the performed task to be evaluated)
Claim 7
Boccuzzi teaches
wherein the threshold further comprises a threshold amount of time for collecting real-world data.  (Bocuzzi fig. 7 noting the time limit for gathering and providing task deliverable data)
Claim 8
Boccuzzi teaches
further comprising resetting the threshold if the analysis of the collected real-world data results in changing one or more parameters in the observation campaign.  (Bocuzzi [0045] “The customer 12 also can select 130 whether conditional logic will affect display of the particular task step, e.g., whether the task step will be displayed or not displayed based on completion or non-completion of a previous step. Selecting conditional logic 130 will cause display of a pop-out logic window 132, as shown in FIG. 4.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Bocuzzi

Claim 9
Bocuzzi teaches
An observation campaign platform executing on one or more networked computers having one or more processors for executing computer instructions, the observation campaign platform comprising: (Bocuzzi fig. 1)
an observation coordination module configured to execute instructions for establishing an observation campaign having one or more parameters for collecting real- world data; (Bocuzzi fig. 2, item 38 web server is a module for establishing the observation campaign)
a data store coupled to the observation campaign module and configured to store the one or more parameters of the observation campaign; (Bocuzzi fig.2, item 10 database stores parameters of the observation campaign)
a communication module coupled to the observation campaign module and configured to receive electronic communications from remote computing devices, the electronic communication including collected real-world data corresponding to the observation campaign; (Bocuzzi fig. 2, item 40 app server communicates task data to and from participants)
an analysis module coupled to the observation campaign module and configured to analyze the received real-world data against a metric corresponding to one or more parameters of the observation campaign; (Bocuzzi fig. 1, item 34 analytics engine is coupled to the web server and provides analytic support for how the participants are performing with respect to gathered task data)
and an update module coupled to the observation campaign module and configured to change one or more parameters of the observation campaign stored in the data store in response to the analyzing of the real-world data.  (Bocuzzi’s analytics engine provides this functionality in a separate module.  It is well settled that making elements separate does not convey a patentable distinction (see MPEP 2144).  It would have been obvious to have modified Boccuzzi to have included where the module providing the same functionality was separate, because it would have provided the same functionality as separate modules as a single module.)
Claim 10
Bocuzzi teaches
wherein the collected real-world data comprises a digital image.  (Bocuzzi fig. 3 item 120 noting the photo request for the task to be performed; fig. 5)
Claim 11
Bocuzzi teaches
wherein the one or more parameters further comprise one of the group including: total cost outlay, total cost per observation, total number of observations, minimum observations, maximum observations, time limit for observations, time frame for observations, geographic limitation on observations, demographic limitation on observation, observer reputation score limitations, data quality parameters, image quality parameters, lockout parameters, exclusivity parameters, and failure parameters.  (Bocuzzi fig. 7 noting the time limit for observations (e.g. completing task within an hour after claiming the task)
Claim 12
Bocuzzi teaches
wherein the metric comprises a success rate for observations.  (Bocuzzi [0059] noting the points that can be gained as a consequence of performing task is a success rate; fig. 7)
Claim 13
Bocuzzi teaches
wherein the metric comprises a failure rate for observations.  (Bocuzzi [0059] noting the points that can be lost as a consequence of performing tasks poorly is a failure rate; fig. 7)
Claim 14
Bocuzzi teaches
wherein the metric comprises a data collection rate.  (Bocuzzi [0059] the quantity of engage is a data collection rate)
Claim 15
Bocuzzi teaches
wherein the metric comprises a geographic region perimeter.  (Bocuzzi [0026] the geographic location via geolocation data is a geographic region parameter; [0032]; [0074])
Claim 16
Bocuzzi teaches
wherein the metric comprises a clustering of time of observations.  (Bocuzzi [0047] the grouping of questions to be answered as part of a mystery shopping visit is a clustering of time of observations (i.e. all the questions must be answered within a period of time; Figure 7)
Claim 17
Bocuzzi teaches
wherein the metric comprises a clustering of geographic locations of observations.  (Bocuzzi [0074] the clustering of geographic locations of observations is provided by association of sports fans with their respective favorite local team; [0071] the temporal spacing of when purchases are to be made by a customer at a particular store is a cluster of time and space for the purchases)
Claim 18
Bocuzzi teaches
A cloud-based multi-user observation computing system, comprising: (Bocuzzi [0010]; [0029])
a plurality of mobile computing devices each executing an observation application configured to communicate with one or more networked computers hosting observation opportunities; 24(Bocuzzi fig. 1 noting the plurality of mobile app instance 18)
a cloud-based observation platform executing on the one or more networked computers, the observation campaign platform including: an observation coordination module configured to execute instructions for establishing an observation campaign having one or more parameters for collecting real-world data; (Bocuzzi [0010]; [0029]; fig. 2, item 38 web server is a module for establishing the observation campaign)
a data store coupled to the observation campaign module and configured to store the one or more parameters of the observation campaign; (Bocuzzi fig.2, item 10 database stores parameters of the observation campaign)
a communication module coupled to the observation campaign module and configured to receive electronic communications from remote computing devices, the electronic communication including collected real-world data corresponding to the observation campaign; (Bocuzzi fig. 2, item 40 app server communicates task data to and from participants)
an analysis module coupled to the observation campaign module and configured to analyze the received real-world data against a metric corresponding to one or more parameters of the observation campaign; (Bocuzzi fig. 1, item 34 analytics engine is coupled to the web server and provides analytic support for how the participants are performing with respect to gathered task data)
and an update module coupled to the observation campaign module and configured to change one or more parameters of the observation campaign stored in the data store in response to the analyzing of the real-world data.  (Bocuzzi’s analytics engine provides this functionality in a separate module.  It is well settled that making elements separate does not convey a patentable distinction (see MPEP 2144).  It would have been obvious to have modified Boccuzzi to have included where the module providing the same functionality was separate, because it would have provided the same functionality as separate modules as a single module.)
Claim 19
Bocuzzi teaches
wherein the observation campaign platform further comprises an update module coupled to the observation campaign module and configured to send electronic communications to the plurality of mobile computing device with updates to the parameters of the observation campaign in response to changing one or parameters of the observation campaign.  (Bocuzzi [0045]-[0047]; the conditional logic provides a way to update the next task (or have the participant perform another task) in response to changing parameters (for example if the result of one task causes the conditional evaluation of that task to require another task, then the new task is sent to the participant). While Boccuzzi does not teach a separate module, as noted above (see also MPEP 2144) this does not make a patentable distinction.  It would have been obvious to one of ordinary skill in the art to have modified Boccuzzi to have included where the campaign module taught by Boccuzzi included a separate update module to perform the update functionality as taught by Boccuzzi because it would have provided the predictable result of providing the same functionality with separate modules.)
Claim 20
Bocuzzi teaches
wherein the observation campaign platform further comprises a template module configured to assimilate collected real-world data to generates one or more observation campaign templates having one or more parameters based on one or more metrics. (Bocuzzi [0031] “a task request form 48 (of which an example is shown in FIG. 3, below), by which a customer 12 can submit 50 a request 24 that specifies a task and associated reward” the task request form here is a template module that is used to specify tasks that participants will perform.  The gathered information is then reported as shown in fig. 5)
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150161704 A1; US 20150178742 A1; US 20220092620 A1; Feld et al, How to Conduct Store Observations of Tobacco Marketing and Products, Feb. 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624